DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on October 5, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NADINE G NORTON/            Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                            

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 9, 11-12, 15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2011/0155690 A1).
Yamaguchi discloses a chemical-mechanical polishing composition [0006] comprising:
(a) an abrasive comprising colloidal silica [0040], 
(b) 0.001 to 1 wt% (10 ppm to 10,000 ppm) [0071] polymeric compound of formula (I): 2-(meth)acrylamide-2-methylpropanesulfonic acid [0058],
(c) a compound of formula (II):  ethylenediamine [0033] (where R9 is H and m is 2), or 1,3-diaminopropane [0033] (where R9 is H and m is 3),
(d) hydrogen peroxide [0048], and
(e) water [0052],
wherein the pH is less than 3 [0110], which overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, (ii) Yamaguchi and the instant invention both use the composition 
As to claims 2 and 12, Yamaguchi discloses a colloidal silica particle size of 1-40 nm [0100], which overlaps with the cited range.
As to claims 5, 7, 15 and 17, see the rejection of claim 1.
As to claims 9 and 19, Yamaguchi discloses the amine compound, such as ethylenediamine, may be present at 0.001 to 10 wt% (10 ppm to 100,000 ppm) [0036], which overlaps with the cited range.
As to claim 11, see the rejection of claim 1, where the amount of compound of formula (I) overlaps with the cited range. Yamaguchi uses the composition to polish a substrate by moving a polishing pad and the composition relative to the substrate to abrade and thereby polish as cited [0130].  
As to claim 18, see the rejection of claim 1, which discloses an overlapping amount of polymeric compound of formula (I). 
As to claim 21, Yamaguchi discloses the cited nickel-phosphorous on a surface of a substrate [0114].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 10 and 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2011/0155690 A1), as applied to claims 1 and 11, and further in view of Zhang et al (US 2016/0102227 A1).
	As to claims 3 and 13, Yamaguchi fails to disclose that the abrasive further comprises fused silica.  Zhang teaches an abrasive for CMP compositions in a composition similar to Yamaguchi (see abstract).  Zhang teaches that the abrasive may comprise fused silica and colloidal silica [0006], [0033].  Zhang teaches that an advantage of the combination of silicas is that it improves manufacturing throughput for cost of ownership reduction by providing high removal rates using silica only as abrasive [0004].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include fused silica in the composition of Yamaguchi because Zhang teaches to do so is useful and is expected to improve manufacturing throughput for cost of ownership reduction by providing high removal rates using a combination of silicas as abrasive.
	As to claims 4 and 14, Zhang teaches the fused silica has an average particle size of 20-3000nm, or 34-440 nm as determined by BET [0035].  These ranges encompass or overlap the cited range.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited average particle size in the composition of Yamaguchi because Zhang teaches particle sizes in the cited ranges are useful for polishing, 
As to claims 10 and 20, Yamaguchi fails to teach the content of the colloidal and fused silica particles, however colloidal particles may be present at up to 20 wt% [0041].  Zhang teaches 1-20 wt% colloidal silica and 0.3-10 wt% fused silica [0006]. These ranges overlap with the cited range.  Zhang also teaches colloidal silica and fused silica at a weight-to-weight ratio of about 9:1 to about 1:2 [0033].  Zhang teaches fused silica of 11% to 100% of the colloidal silica amount [0033].  Zhang also has examples (page 4, Table 2) that show additions of fused silica to colloidal silica increase removal rates compared to colloidal silica alone [0049].  Therefore the combination appears to reflect a result-effective variable of removal rate.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited content of silicas in the composition of Yamaguchi because Zhang teaches ranges that overlap with the cited range, and the content appears to reflect a result-effective variable, which can be optimized for best results of etch rate.  See MPEP 2144.05 IIB.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al (US 6,527,622 B1) in view of Yamaguchi (US 2011/0155690 A1).
Brusic discloses a chemical-mechanical polishing composition (col.3, lines 14-18) comprising:
(a) an abrasive comprising silica (col.3, line 31),
(b) a compound of formula (I): 2-acrylamido-2-methylpropoanesulfonic acid (col.4, lines 65-66) at 0.01-2 wt% (col.5, lines 7-13), which overlaps with the range,

(d) hydrogen peroxide (col.6, line 25), and
(e) water (col.3, line 54),
wherein the polishing composition has a pH of 2-12 (col.6, line 42), which overlaps with the cited range.
Brusic discloses silica, but fails to explicitly disclose colloidal silica.
Yamaguchi teaches a similar polishing compound comprising:
(a) an abrasive comprising colloidal silica [0040], 
(b) a polymeric compound of formula (I): 2-(meth)acrylamide-2-methylpropoanesulfonic acid [0058],
(c) a piperazine [0034],
(d) hydrogen peroxide [0048], and
(e) water [0052],
wherein the pH is less than 3 [0110].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica as the silica in the composition of Brusic because Yamaguchi teaches that colloidal silica is known and useful for similar polishing compositions.
	As to claims 24-25, Brusic discloses polishing additives may be of any suitable amount, including 0.01-10 wt% (col.5, lines 8-14), which overlaps with the cited amount.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited loadings in the method of Brusic because Brusic teaches See MPEP 2144.05, II, A.
As to claim 26, Yamaguchi discloses a colloidal silica particle size of 1-40 nm reduces scratches and nano-protrusion defects [0100].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited size of particles in the composition of Brusic because Yamaguchi teaches that overlapping sizes are useful in polishing compositions and is expected to give the predictable result of a polishing solution that polishes surfaces.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al (US 6,527,622 B1) in view of Yamaguchi (US 2011/0155690 A1), as applied to claim 22, and further in view of Zhang et al (US 2016/0102227 A1).
	As to claim 27, Brusic broadly discloses to include silica, but fails to disclose the type.  Yamaguchi fails to disclose that the abrasive further comprises fused silica.  Zhang teaches an abrasive for CMP compositions in a composition similar to Yamaguchi (see abstract).  Zhang teaches that the abrasive may comprises fused silica and colloidal silica [0006], [0033].  Zhang teaches that an advantage of the combination of silicas is that it improves manufacturing throughput for cost of ownership reduction by providing high removal rates using silica only as abrasive [0004].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include fused silica in the modified composition of Brusic because Zhang teaches to do so is useful and is expected to improve manufacturing throughput for cost of ownership reduction by providing high removal rates using a combination of silicas as abrasive.


Response to Appeal Brief
The rejection of claims 1-5, 7, 9-15 and 17-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al (US 6,527,622 B1) in view of Yamaguchi (US 2011/0155690 A1) as stated in the office action mailed 5/11/21 is withdrawn.
Applicant argues that the applied prior art fails to teach fused silica.  A further search revealed new prior art, Zhang et al, which teaches the desirability of polishing with a combination of colloidal silica and fused silica.  Therefore, the rejections are reworked to include a rejection over Zhang.  Zhang polishes the same surface as Yamaguchi, and therefore the rejection of claim 1 and similar claims rely on Yamaguchi in view of Zhang.  However, claim 22 is of different scope than claim 1 because it does not require a compound of formula II, and therefore claim 22 and dependent claims are rejected based on Brusic as a primary reference.
Claims 1-2, 5, 7, 9, 11-12, 15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2011/0155690 A1).
Claims 3-4, 10 and 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over
.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al (US 6,527,622 B1) in view of Yamaguchi (US 2011/0155690 A1).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brusic et al (US 6,527,622 B1) in view of Yamaguchi (US 2011/0155690 A1), as applied to claim 22, and further in view of Zhang et al (US 2016/0102227 A1).

Response to Arguments
Applicant's arguments filed October 5, 2021, have been fully considered but they are not persuasive, to the extent they still apply.
The arguments about Brusic and the third embodiment no longer apply, in view of the new grounds of rejection, because claim 22 does not include a compound of Formula II.
On page 8, lines 13-14, applicant argues that the experimental results demonstrate superior polishing results.  Yet on page 9, lines 1-3, applicant argues there is no need to refer to any objective evidence of unobviousness.  To the extent applicant desires to argue superior results, applicant is requested to specifically point out examples “inside and outside of the claimed compounds and ranges” (page 8, line 12) relied upon by applicant, and how they relate to the claimed invention.
It is acknowledged fused silica is not taught by Yamaguchi.  An updated search revealed Zhang, which is now relied upon to teach the obviousness of this aspect of the invention.
Applicant argues about Yamaguchi and Brusic polish different surfaces. However, they do both polish metals and they are in the same field of endeavor, that of CMP.  In addition, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713